DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments and amendments filed 12/16/2021 have been received and fully considered.  Claims 1, 3-15 and 17-20 are now pending.  Claims 1, 3-9, 11-16, and 18-19 are amended.  Claims 1, 3-15 and 17-20 are now under consideration.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltunen et al (US PG Pub. No. 2006/0150510) in view of Kotake et .
	Hiltunen teaches a method comprising: flowing combustion air (14) towards an inlet of a gasification furnace (10) and implementing the gasification process within the gasification furnace using the combustion air. 
	Hiltunen fails to disclose drawing, by one or more fans, combustion air through an air intake filter to filter the combustion air; flowing by the one or more fans, the filtered combustion air towards an inlet of a heat exchanger; flowing, by the gasification furnace hot flue gas emitted from the gasification furnace responsive to a gasification process, into another inlet of the heat exchanger; heating by the heat exchanger, the filtered combustion air using the hot flue gas resulting in cold flue gas and heated combustion air; drawing, by another fan, the cold flue gas away from the heat exchanger; flowing, by the other fan, the cold flue gas toward a filter house; filtering, by the filter house, the cold flue gas; flowing, by the other fan, the filtered flue gas from the filter house through a grade mounted stack configured to further filter the filtered flue gas; and after flowing the filtered flue gas through the grade mounted stack, releasing the twice filtered flue gas into the atmosphere.
	Kotake teaches a combustion furnace (1a) similar to Hiltunen including heating combustion air (C, in 31) using flue gas (A) emitted from the furnace, the flue gas generated within the furnace responsive to a combustion process; flowing the heated combustion air into the inlet of the furnace (see figure 3).

	‘539 teaches a combustion furnace (1) similar to Hiltunen including drawing, by one or more fans (2), combustion air through an air intake filter (3) to filter the combustion air; flowing by the one or more fans, the filtered combustion air towards an inlet of a heat exchanger (4); flowing, by the furnace hot flue gas (in line 5) emitted from the furnace, into another inlet of the heat exchanger (see figure 1); heating by the heat exchanger, the filtered combustion air using the hot flue gas resulting in cold flue gas and heated combustion air (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiltunen with the teachings of ‘539 to include fans and a filter for the combustion air in order to draw the air through the filter and heat exchanger before being sent to the furnace where the draft created by the furnace might not be strong enough to draw the air through both filter and heat exchanger by itself.
	Kaneko teaches a combustion furnace (3) similar to Hiltunen including drawing, by another fan (28), the cold flue gas away from the heat exchanger (27); flowing, by the other fan, the cold flue gas toward a filter house (32); filtering, by the filter house, the cold flue gas; flowing, by the other fan, the filtered flue gas from the filter house through a grade mounted stack (29) configured to 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hiltunen with the teachings of Kaneko to include another fan, filter and stack in order to draw, filter and release the flue gas properly from the furnace.

Regarding claim 3:
	Hiltunen modified above teaches wherein the heat exchanger is a shell and tube heat exchanger (see column 8, lines 60-62 of Kotake as modified above), wherein the method further comprises: flowing the hot flue gas through the shell of the shell and tube heat exchanger (see column 15, lines 52-53 of Kotake as modified above where the hot flue gas is flowed to the shell side of a shell and tube heat exchanger); and flowing the filtered combustion air through the tube of the shell and tube heat exchanger (if the flue gas goes to the shell side the combustion air would go to the tube side). 

Regarding claim 4:
	Hiltunen modified above teaches wherein heating the filtered combustion air using the hot flue gas comprises flowing the filtered combustion air through the heat exchanger in a direction. 


Regarding claim 5:
	Hiltunen modified above teaches wherein, prior to heating the filtered combustion air using the flue gas, a temperature of the filtered combustion air is substantially 20°C. (atmospheric air is usually at this temperature), and wherein, after heating the filtered combustion air using the hot flue gas, the temperature of the combustion air is substantially hotter.
	Hiltunen fails to explicitly disclose the air is 100°C however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature be 100°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6:
	Hiltunen modified above teaches wherein the hot flue gas emitted by the gasification furnace comprises solid particles (inherent), wherein the method further comprises, prior to heating the filtered combustion air using the flue gas emitted from the gasification furnace: flowing the hot flue gas through a cyclonic separator (20); inudcing, by the cyclonic separator, a spiral flow of the hot flue gas within a cyclonic separator housing (inherent to a cyclonic separator); and 

Regarding claim 7:
	Hiltunen modified above teaches. The method of claim 1, wherein, prior to heating the filtered combustion air using the hot flue gas, a temperature of the hot flue gas is substantially high. 
	Hiltunen fails to explicitly disclose the flue gas is 350°C however it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the temperature be 350°C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 8:
	Hiltunen modified above teaches. The method of claim 7, wherein, after heating the filtered combustion air using the hot flue gas, the temperature of the flue gas is substantially lower. 
	Hiltunen fails to explicitly disclose the flue gas is 150°C however it would have been obvious to one having ordinary skill in the art before the effective filing In re Aller, 105 USPQ 233. 

Regarding claim 9:
	Hiltunen modified above teaches a system comprising: an air inlet filter (3 of ‘539 as modified above) to filter combustion air; one or more fans (2 of ‘539 as modified above) to draw combustion air through the air inlet filter resulting in filtered combustion air; a gasification furnace (10) configured to combust combustion air using hydrocarbon fuel (supplied through 12) to produce flue gas, the gasification furnace comprising: an inlet to receive the filtered combustion air (14), and an outlet to emit the hot flue gas (18); and a heat exchanger (30 after modification above) fluidically coupled to the gasification furnace, the heat exchanger configured to: receive the hot flue gas emitted through the outlet of the gasification furnace, receive the filtered combustion air flowed toward the inlet of the gasification furnace, transfer heat carried by the hot flue gas to the filtered combustion air, resulting in cold flue gas and flow the heated combustion air into the inlet of the gasification furnace (see claim 1 addressed above) and another fan (28 of Kaneko as modified above) configured to draw the cold flue gas away from the heat exchanger; a filter house (32 of Kaneko as modified above) configured to receive the drawn cold flue gas and to filter the cold flue gas; and a grade mounted stack (29 of Kaneko as modified above) configured to 

Regarding claim 10:
	Hiltunen modified above teaches the heat exchanger is positioned outside the gasification furnace (see figure 1). 

Regarding claim 11:
	Hiltunen modified above teaches wherein the hot flue gas emitted by the gasification furnace comprises solid particles, wherein the system comprises a cyclonic separator fluidically coupled to the outlet of the gasification furnace, the cyclonic separator configured to receive the hot flue gas; induce a spiral flow in the hot flue gas in a cyclonic separator housing (see claim 6 addressed above) and separate, responsive to the induced spiral flow, the solid particles from the hot flue gas, the cyclonic separator fluidically coupled to the heat exchanger, the cyclonic separator configured to flow the flue gas separated from the solid particles to the heat exchanger (see claim 6 addressed above and figure 1). 

Regarding claim 12:
	See claim 5 addressed above. 

Regarding claim 13:

 
Regarding claim 14-15:
	See claims 7-8 addressed above.

Regarding claim 17:
	Hiltunen modified above teaches a first fluidic flow pathway fluidically coupling the heat exchanger to the inlet of the gasification furnace (as modified above the combustion air goes in a pathway from the heat exchanger to the inlet of the gasification furnace); and a second fluidic flow pathway fluidically coupling the outlet of the gasification furnace to the heat exchanger (as modified above the flue gas goes in a pathway from the furnace to the heat exchanger). 

Regarding claim 18:
	Hiltunen modified above teaches a system comprising: a gasification furnace (10) configured to combust combustion air using hydrocarbon fuel to produce flue gas; a heat exchanger fluidically coupled to the gasification furnace and positioned outside the gasification furnace, the heat exchanger configured to: transfer heat carried by the flue gas to the combustion air before the combustion air enters the gasification furnace, and flow the heated combustion air into the inlet of the gasification furnace (see claim 1 addressed above); and a fan configured to drawn cold flue gas resulting after heat carried by the flue gas is transferred to the combustion air, away from the heat exchanger; a filter house 

Regarding claim 19:
	See claim 11 addressed above. 

Regarding claim 20:
	See claim 17 addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762